DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of invention I in the reply filed on 9/14/2021 is acknowledged.  Claims 1-9 and 16-20 read on the elected invention, and are examined as follows.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 7, 9, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039), and further in view of Baek et al. (US 2020/0089347).  
	Regarding claim 1, Lin discloses a touch screen (Fig. 4; [0035], e.g., a touch display apparatus 400), comprising:
a substrate (e.g., a substrate 405A); 
a touch layer (e.g., a touch layer 13) and a bonding layer that are on a side of the substrate ([0032], e.g., a bonding pad 15), 

a flexible circuit board connected to the bonding layer ([0028], e.g., the bonding pad 15 is connected to a flexible circuit board);
an insulating shielding strip covering the at least a portion of the metal wire and extending to a side of the touch layer (Fig 2F; [0032]-[0034], e.g., a passivation layer 17 covers the metal traces 11, the bonding pads 15 and a portion of the touch layer 131); and 
a cover plate on a side of the touch layer away from the substrate (e.g., a cover plate 310) and comprising a transparent window area and a shielding area around the transparent window area (e.g., the shielding area or a black matrix 320 around the transparent window 310), 
wherein an orthographic projection of the touch layer on the cover plate is in the transparent window area (Figs 3-4; e.g., an orthographic projection of the touch layer 13 on the cover plate 310 is the window area), there is provided with a gap between the orthographic projection and the shielding area (e.g., the black matrix 320 overlaps the metal traces 11 and there is a gap between the projection of the touch layer 13 and the black matrix 320), and the insulating strip comprises a portion exposed by the gap (Fig. 2F; [0034], e.g., the passivation layer 17 covers the gap between the projection of the touch layer 13 and the black matrix 320). 
Lin does not disclose wherein the shielding insulating strip is a light-shielding strip; and the touch screen further comprising: a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; and the insulating light-shielding strip extending to a side of the polarizer close to the substrate. 
However, Hong discloses a touch screen comprising: an insulating light-shielding strip covering at least a portion of a metal wire (Fig. 4; [0029], e.g., an opaque passivation layer 403 can be deposited on all or a portion of metal traces 301 to protect metal traces 301 from corrosion as well as hide metal traces 301 from the user's view). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an opaque passivation layer as taught by Hong in the invention of Lin for covering a metal wire in order to protect metal traces from corrosion as well as hide metal traces from the user's view.
Lin in view of Hong does not disclose the touch screen further comprising: a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; and the insulating light-shielding strip extending to a side of the polarizer close to the substrate. 
However, Baek discloses a touch screen (Figs 1-3; [0037], e.g., a touch screen 100) comprising: 
a polarizer ([0058], e.g., polarizing film 90) on a side of a touch layer ([0041], e.g., touch electrodes 22) away from a substrate ([0038], e.g., substrate 10) and provided with a notch exposing a bonding layer and at least a portion of a metal wire ([0050]-[0052], e.g., a notch exposing a bonding layer 60, 70 and a metal wire 42). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of Baek in the invention of Lin in view of Hong for providing a polarizer on an upper side of a touch layer in order to cut reflection of light coming from the outside.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cover the metal wire exposed by the notch and extend to a lower side of the polarizer so that the metal wire can be hide from the user’s view.

Regarding claim 2, Hong further discloses the touch screen, wherein a material of the light-shielding strip comprises a colored ink (Fig. 4; [0029], e.g., opaque passivation layer 403 can include colored dyes).  Hong further discloses a black mask ([0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lin in view of Hong and Baek for using a black ink to form an insulating light-shielding strip in order to ensure light-shielding effect.  

	Regarding claim 7, Baek further discloses the touch screen (Fig. 4) further comprising: an adhesive film between the polarizer and a cover plate ([0058], [0102], e.g., an optical adhesive layer 400 is disposed between the polarizer 90 and a window member 500), and a support pad between a flexible circuit board and the adhesive film ([0105], e.g., a support member 94 is disposed between a flexible circuit board 80 and the optical adhesive layer 400). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to modify the invention of Lin in view of Hong and Baek for providing an optical adhesive layer between a polarizer and a cover plate and a support member between a flexible circuit board and the optical adhesive layer in order to adhere the polarizer to the cover plate by the optical adhesive layer and to reduce or eliminate the step difference between the upper surface of the polarizer and the upper surface of the flexible circuit board ( see [0060]-[0063] of Baek).  

Regarding claim 9, Liu further discloses a touch display device, comprising: the touch screen according to claim 1, and a display screen attached to the substrate of the touch screen (Fig. 3; [0035], e.g., a touch panel 100 on the display panel 305).

	Regarding claim 16, Liu further discloses the touch screen according to claim 1, wherein: the substrate comprises a touch area and a non-touch area on at least one side of the touch area; and the touch layer is on the touch area, the bonding layer is on the non-touch area, and the metal wire extends from the touch area to the non-touch area (Fig. 1A; [0028], e.g., the touch layer 13 1is on the touch area 13, the boding layer 15 is on the non-touch area 14 and the metal wire 11 is extending from the touch area 13 to the non-touch area 14). 

	Regarding claim 19, Liu further discloses the touch display device according to claim 9, wherein: the touch display device comprises a display area and a non-display area around the display area (Fig. 1A; [0028],  [0034], e.g., a display region is substantially overlapping the touch sensing region 13 and a non-display region is substantially overlapping the non-touch sensing region 14); and the non-display area comprising: a first part (e.g., D2, D3 shown in the first part),  a second part adjacent to the first part (e.g., D1 shown in the second part), a third part opposite to the first part (e.g., D1 shown in the third part), and a fourth part opposite to the second part (e.g., D1 shown in the fourth part), wherein the flexible circuit board is provided on the first part ([0028], e.g., the flexible circuit board is electrically connected to the bonding pads 15), and a width of the first part is larger than a width of any one of the second part, the third part, or the fourth part (see Fig. 1A). 

	Regarding claim 20, Liu further discloses the touch display device according to claim 19, wherein the width of the second part is equal to the width of the third part and equal to the width of the fourth part (see Fig. 1A, e.g., D1 shown in the second part, the third part and the fourth part). 

5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Hagihara (US 2017/0228073).
	Regarding claim 3, Lin in view of Hong and Baek does not disclose the touch screen according to claim 1, wherein the insulating light-shielding strip further extends to a side of the flexible circuit board away from the substrate.
	However, Hagihara discloses a touch screen wherein an insulating light-shielding strip extends to a side of a flexible circuit board away from a substrate (Fig. 18; [0034]-[0035], [0066], e.g., a black painting layer 931 covers a wiring layer 942 and a flexible circuit board 960).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hagihara in the invention of Lin in view of Hong and Baek for covering an upper side of a flexible circuit board with an insulating light-shielding strip in order to block the user's view of the flexible circuit board through cover plate. 

Regarding claim 4, Hong further discloses the touch screen, wherein a length of the insulating light-shielding trip can be extended beyond an inner edge of metal traces and can be varied depending on dimensions of the touch screen and its components (see [0030], [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lin in view of Hong, Baek and Hagihara in the for extending a length of an insulating light-shielding strip to allow the length to be greater than a length of a bottom edge of the notch so that the insulating light-shielding strip can completely block the user’s view of metal traces, a boding layer and a flexible circuit board through a cover glass.  

6.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Jeong (US 2020/0159383).  
	Regarding claim 5, Lin further discloses the touch screen according to claim 1, wherein: the substrate comprises a touch area and a non-touch area on at least one side of the touch area (Fig. 1A; [0028], e.g., a touch area 13 and a non-touch area 14); and along a direction from the touch area to the non-touch area, a width of an edge of the insulating shielding strip and the metal line is greater than or equal to at least 140 micrometers (Fig. 2F; [0034]). 
	Lin in view of Hong and Baek does not specifically disclose wherein a width of an overlapping part of the insulating light-shielding strip and the polarizer is 150 micrometers to 200 micrometers, and a width of an overlapping part of the insulating light-shielding strip and the flexible circuit board is 150 micrometers to 200 micrometers.
	However, Jeong discloses a touch screen (Fig. 7A); wherein a width of an overlapping part of an insulating light-shielding strip and a polarizer is proximately equal to a width of an overlapping part of the insulating light-shielding strip and a flexible circuit board ([0062], [0065]-[0067], [0071]-[0072], [0095]-[0096], e.g., an overlapping part of the black matrix and the polarizer POL is proximately equal to a width of an overlapping part of the black matrix and the flexible PCB).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Lin in view of Hong and Baek for including an overlapping part of an insulating light-shielding strip and a polarizer substantially equal to an overlapping part of the insulating light-shielding strip and a flexible circuit board in order to completely block metal wires, the flexible circuit board and other components below the insulating light-shielding strip.  Furthermore, it would have been obvious to one of ordinary skill in the art to set a width of the overlapping part to be between 150 micrometers to 200 micrometers according to a size of a touch screen, an area of a touch area and an area of a non-touch area since it has been held that discovering an optimum width involves only routine skill in the art.  

	Regarding claim 18, Lin in view of Hong, Baek and Jeong further discloses the touch screen according to claim 5, wherein along the direction from the touch area to the non-touch area, the width of the overlapping part of the insulating light-shielding strip and the polarizer is equal to the width of the overlapping part of the insulating light-shielding strip and the flexible circuit board (see Fig. 7A of Jeong). 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Lu et al. (US 2020/0382739).  
	Regarding claim 6, Lin in view of Hong and Baek does not disclose the touch screen according to claim 1, wherein a thickness of the insulating light-shielding strip 1 millimeter to 2 millimeters.
	However, Lu discloses a screen black ink having a thickness of less than 3 millimeters (see [0049], e.g., less than 3mm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lu in the invention of Lin in view of Hong and Baek for providing an insulating light-shielding strip having a thickness of less than 3 millimeters. (e.g., between 1-2 millimeters) in order to block the user's view of a metal wire and other components of a touch screen. 	 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Lee et al. (US 2004/0241904).    
	Regarding claim 8, Lin in view of Hong and Baek does not disclose the touch screen according to claim 7, wherein the flexible circuit board comprises: a board body with a hollow hole, and a liquid photo solder resist filled in the hollow hole.
	However, Lee discloses a printed circuit board (Fig. 5; [0044]-[0052], e.g., a printed circuit board) comprises a board body with a hollow hole (e.g., through holes 100a), and a liquid photo solder resist filled in the hollow hole (e.g., liquid photo solder resist layer 140 is filled in the through holes 110a). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of Lee in the invention of Lin in view of Hong and Baek for providing a flexible circuit board in which through holes is filled with a liquid photo solder resist so that the reliability of a flexible circuit board is improved (see [0023] of Lee). 

Allowable Subject Matter
9.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter is that claim 17 recites “wherein a width of the notch in a length direction of the insulating light-shielding strip gradually increases along a direction from the touch area to the non-touch area” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US 2017/0090661) discloses a touch screen comprising a polarizer on a side of a touch layer and provided with a notch exposing a bonding layer and metal wires.  
	Mo et al. (US 2014/0362036) discloses a touch screen comprising an insulating light-shielding layer configured to cover a wire line and a portion of a flexible circuit board. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623